EXHIBIT 10.24
SUMMARY OF DFC GLOBAL CORP. EXECUTIVE AND KEY MANAGEMENT
BONUS PROGRAM
     With respect to each fiscal year of DFC Global Corp. (together with its
subsidiaries, the “Company”), the Human Resources and Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of the Company
approves the implementation of a cash bonus program (the “Cash Bonus Program”)
pursuant to which certain executive and management personnel of the Company,
including each of the Company’s named executive officers (collectively, the
“Participants”), will be entitled to participate.
     The Cash Bonus Program for each fiscal year typically provides for target
and maximum bonus opportunities as a percentage of each Participant’s annual
base compensation for that fiscal year, with that percentage determined based
upon the Company’s achievement of certain goals and/or strategic objectives
established by the Board. Such goals and/or strategic objectives may include one
or more of the following metrics, or any variation thereof: net sales; net
revenue; pretax income; pro forma pretax income; pretax income before allocation
of corporate overhead and bonus; budget; cash flow; net income or earnings per
share; net income or operating income; return on shareholders’ equity; return on
assets, capital or investment; the price of the Common Stock or any other
publicly-traded securities of the Company; market share; gross profits;
operating margins; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; earnings before interest, taxes,
depreciation, amortization and stock-based compensation; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization and other non-cash charges and credits; operating income before
depreciation and amortization; sales or revenue targets; capital or investment;
cash flow; cost reduction goals; budget comparisons; implementation or
completion of projects or processes strategic or critical to the Company’s
business operations; completion of targeted acquisitions; entry into new
markets; development of new products and services; measures of customer
satisfaction; any combination of, or a specified increase in, any of the
foregoing; and the formation of joint ventures, marketing or customer service
collaborations, or the completion of other corporate transactions intended to
enhance the Company’s revenue or profitability or expand its customer base.
     In general, Participants in the Cash Bonus Program fall within grade levels
depending on position title, level of responsibility and scope of duties, with a
Participant’s target annual bonus opportunity increasing as the executive
progresses in grade level.
     The Committee and/or the Board determine the EBITDA operating targets and
methodology on which bonuses are paid pursuant to the Cash Bonus Program for
each fiscal year based upon methods historically used by the Company. The
Committee and the Board retain the right to amend, alter or terminate the Cash
Bonus Program at any time. Bonuses under the Cash Bonus Program are calculated
and paid after finalizing the Company’s annual financial results for applicable
fiscal year.

